--------------------------------------------------------------------------------

Exhibit 10.1
[image0.jpg]


September 25, 2013
Mark A. Ascolese
1117 Falls Bridge Drive
Raleigh North Carolina, 27614


Re: Offer of Employment with Active Power, Inc.


Dear Mark:
 
On behalf of Active Power, Inc. (the “Company”), I am pleased to invite you to
join the Company as its Chief Executive Officer, reporting directly to the Board
of Directors of the Company. In this position, you will be expected to devote
your full business time, attention, and energies to the performance of your
duties with the Company at its location in Austin, Texas, or while traveling on
Company business. The effective date of your employment will be October 14, 2013
or such other date as you and the Company mutually agree in writing.
 
The terms of this offer of employment are as follows:
 
1.    At-Will Employment. You should be aware that your employment with the
Company is for no specified period and constitutes “at-will” employment. As a
result, you are free to terminate your employment at any time, for any reason or
for no reason. Similarly, the Company is free to terminate your employment at
any time, for any reason or for no reason. We request that you give the Company
at least two (2) weeks’ notice in the event of a resignation. Notwithstanding
the foregoing, you may be eligible for certain severance payments upon any such
termination of your employment pursuant to the terms and conditions of the
Company’s Severance Benefits Agreement, a copy of which is attached hereto as
Exhibit A (the “Severance Agreement”).
 
2.    Position and Duties. You will serve in a full-time capacity as CEO of the
Company. In addition, and subject to the requisite Board and/or stockholder
approval, you will serve on the Company’s Board of Directors (the “Board”) for
as long as you are employed as CEO. You will render such business and
professional services consistent with your executive position, as shall
reasonably be assigned to you by the Company’s Board.
 
3.    Compensation. The Company will pay you a salary at the rate of $450,000
per year (the “Base Salary”), payable in accordance with the Company’s standard
payroll policies, including compliance with applicable withholding.  Your Base
Salary will not be changed for the remainder of 2013 or for 2014. Any future
increase or decrease in Base Salary (together with the then existing Base
Salary) shall serve as the “Base Salary” for future employment under this offer
letter. The first and last payment by the Company to you will be adjusted, if
necessary, to reflect a commencement or termination date other than the first or
last working day of a pay period.
 
4.    Equity Grant. Subject to approval by the Compensation Committee of the
Board, you will be granted an option to purchase 340,000 shares of the Company’s
Common Stock (the “Option Shares”) at an exercise price equal to the fair market
value per share of the Common Stock on the date the Compensation Committee of
the Board approves the option grant. The Option Shares shall vest as follows:
25% of the Option Shares shall vest upon completion of one (1) year of service
measured from your vesting commencement date, and the balance of the Option
Shares shall vest quarterly in a series of 12 successive equal installments upon
your completion of each additional quarter of service measured from the one-year
anniversary of your vesting commencement date. This option grant shall be
subject to the terms and conditions of the Company’s 2010 Equity Incentive Plan
and Stock Option Agreement, including vesting requirements (the “Stock
Agreements”).
 
5.    Signing Bonus.  The Company will pay you a one-time signing bonus in the
amount of $100,000 (the “Signing Bonus”), payable in accordance with the
Company’s standard payroll practices, including compliance with applicable
withholding, such payment to be included in the first applicable pay period
following the commencement of your employment with the Company.  The Signing
Bonus must be repaid to the Company under certain circumstances as set forth in
Section 9 hereof.

--------------------------------------------------------------------------------

6.    Annual Bonus Program. Beginning with fiscal year 2014, you will be
eligible to earn a bonus of up to 100% of your Base Salary based on the
achievement of corporate objectives at target and MBO’s, subject to the terms
and conditions of the Company’s Executive Bonus Program as approved from time to
time by the Board of Directors (the “Bonus Program”). The bonus is determined
and paid at the time and manner set forth under the Bonus Program by the Board
of Directors, and the amount of bonus payable may be subject to thresholds and
accelerators. Subject to the Severance Agreement, receipt of any bonus is
contingent upon your continued employment with the Company through the date the
bonus is paid. Subject to the Severance Agreement, no “pro-rated” or partial
bonus will be provided unless approved by the Board in its sole discretion.
 
7.    Benefits. During the term of your employment, you will be entitled to four
(4) weeks vacation and benefits covering employees at your level, as such may be
in effect from time to time.
 
8.    Temporary Living Expenses; Relocation Assistance. The Company is also
offering you reimbursement for the following relocation expenses for your move
from Raleigh, North Carolina to Austin, Texas: (a) the reasonable costs of
moving your and your family’s household goods to Austin, and (b) closing costs
on the purchase of a home in Austin; provided in each case that your relocation
occurs on or prior to the first anniversary of the commencement of your
employment with the Company (the “Relocation Expenses”). The Company will
reimburse you for the following temporary living expenses, not to exceed an
aggregate of $3,500 per month (the “Temporary Living Expenses”): (a) temporary
corporate housing for the period beginning with your date of hire and continuing
until you complete your relocation process, up to a maximum of nine (9) months
from your date of hire (the “Temporary Housing Period”), and (b) coach airfare
for you between Austin and Raleigh, North Carolina for you to visit your family
up to two (2) times per month (or, for your wife to visit you in Austin). We
will only reimburse you for these expenditures once you submit valid receipts to
the Company and they are approved by the Board of Directors. If any Relocation
Expenses or Temporary Living Expenses are deemed taxable income to you, the
Company will tax equalize these items (the “Gross-Up”) no later than the end of
the calendar year following the calendar year in which you remit the tax on the
payment for which the Company is providing the Gross-Up to fully offset your
taxes attributable to relocation expenses. In addition to the reimbursement for
Relocation Expenses and the Temporary Living Expenses, the Company will provide
to you a car for your use in Austin during the Temporary Housing Period only.
The Board expects that during the Temporary Housing Period you will devote the
same amount of time in the performance of your duties and responsibilities as
Chief Executive Officer as would be expected of a person in the same position
whose principal residence is located in Austin, Texas.
 
9.    Potential Repayment of Signing Bonus.  Notwithstanding anything to the
contrary herein, if, on or before the one (1) year anniversary of your date of
hire (or, if later, the closing of your relocation and purchase of a home in
Austin, Texas), you resign your employment with the Company for any reason other
than Good Reason (as defined in the Severance Agreement) or are terminated for
Cause (as defined in the Severance Agreement), you will repay the entire amount
of your Signing Bonus.
 
10.    Immigration Laws. For purposes of federal immigration laws, you will be
required to provide to the Company documentary evidence of your identity and
eligibility for employment in the United States. Such documentation must be
provided within 3 business days of the effective date of your employment, or
your employment relationship with the Company may be terminated.
 
11.    Employee Proprietary Information Agreement. As a condition of this offer
of employment, you will be required to complete, sign, and return the Company’s
standard form of employee proprietary information agreement (the “EPIA”), a copy
of which is attached hereto as Exhibit B.
 
12.    Severance Benefits. Should you accept the position offered by the
Company, you will be eligible for severance benefits subject to the terms and
conditions, including any conditions precedent, of the Severance Agreement.
 
13.    Resignation on Termination. By signing below, you understand and agree
that, upon the termination of your employment, regardless of the reason for such
termination, you shall immediately (and with contemporaneous effect) resign any
directorships, offices or other positions that you may hold in the Company or
any affiliate, unless otherwise agreed in writing by you and the Company.
 
14.    Background Check. You also understand that this offer of employment is
contingent upon the successful completion of a background check, and you consent
to such background check, and agree to timely complete the Company’s standard
forms required for such check upon request by the Company.
 
15.    Indemnification. The Company will extend to you the coverage under its
directors’ and officers’ insurance policy currently in effect. The Company will
also enter into its standard form of Indemnification Agreement with you,
providing for, among other things, indemnification in connection your
discharging your fiduciary duties to the Company.

--------------------------------------------------------------------------------

16.    General. This offer letter, the EPIA, the Severance Agreement, and the
Stock Agreements (if an option grant is approved by the Compensation Committee
of the Board) covering the grant described in paragraph 4, when signed by you,
set forth the terms of your employment with the Company and supersede any and
all prior representations and agreements, whether written or oral. In the event
of a conflict between the terms and provisions of this offer letter and the
EPIA, the Severance Agreement, and the Stock Agreements, the terms and
provisions of the EPIA, the Severance Agreement, and the Stock Agreements will
control. Any amendment of this offer letter or any waiver of a right under this
offer letter must be in a writing signed by you and an officer of the Company.
Texas law will govern this offer letter.
We look forward to you joining the Company. If the foregoing terms are
agreeable, please indicate your acceptance by signing this offer letter in the
space provided below and returning it to me, along with your completed and
signed EPIA and Severance Agreement.
 
Sincerely,
 
ACTIVE POWER, INC.
By:
/s/ Ake Almgren    9/25/13
Ake Almgren, Chairman of the Board and Acting Chief Executive Officer



AGREED TO AND ACCEPTED:
 
“Employee”


/s / Mark A. Ascolese    9/26/13
 
Mark A. Ascolese
 

 
 

--------------------------------------------------------------------------------